Citation Nr: 1020774	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to December 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina that reopened and 
denied the claim for service connection for a back condition.

Although the RO reopened the claim, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Thus, the Board has continued to characterize the claim as a 
claim to reopen.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO confirmed the 
prior denial of the claim for service connection for a low 
back disability.  The Veteran did not initiate an appeal of 
this decision, and thus the decision became final.  

2.  The evidence received since the December 1991 rating 
decision is new and, when considered with the previous 
evidence of record, it relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim 
for service connection for a low back disability.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

Claim to Reopen

The Veteran's claim for service connection for a low back 
disability was originally denied by the RO in an August 1990 
rating decision.  He did not initiate an appeal of the 
decision, and thus the decision became final.  His claim was 
again denied in a December 1991 rating decision.  He did not 
initiate an appeal of this decision, and thus this decision 
became final.  In an April 1994 rating decision, the RO again 
denied the Veteran's claim.  However, the notice of that 
denial does not address the low back claim.  Thus, the 
Veteran was not properly advised of the denial or of his 
appellate rights.  Therefore, the last final rating decision 
in this case is the one issued in December 1991.

The evidence of record at the time of the December 1991 
rating decision included service treatment records, VA and 
private medical records, and a VA examination report.  The 
service treatment records showed that the Veteran complained 
of pain in the coccyx on two occasions in August 1968 and 
reported being involved in a motor vehicle accident in 
December 1968.  There was also evidence of two post-service 
work-related back injuries in 1991.  The basis of the denial 
was that there was no evidence of link between the current 
low back disability and service.  

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The pertinent evidence added to the record since the December 
1991 rating decision consists of a December 2004 letter from 
a private physician.  In the letter, Dr. L. stated that it is 
more likely than not that the Veteran's current back problem 
is related to the injury he received in the military.  Dr. L. 
noted that the Veteran had been involved in a motor vehicle 
accident in the military in 1968 that caused sciatica and 
that he now has been diagnosed with sciatica secondary to 
piriformis syndrome with post-traumatic arthritis of the 
lumbar spine.

The Board finds that the above evidence is new and material 
in that it indicates that the Veteran's low back disability 
may be related to an in-service motor vehicle accident.  As 
such, this new evidence materially alters the previous 
evidentiary picture and establishes a necessary fact and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. §§ 3.156, 3.303 (2009).  It is thus new and 
material evidence within the meaning of applicable law and 
regulations.  New and material evidence having been received, 
the claim for service connection for a low back disability is 
reopened.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a low back 
disability has been received, the appeal is granted.


REMAND

The Board finds that further RO action is warranted on the 
claim for service connection for a low back disability, on 
the merits.

The Veteran contends that his low back disability had its 
onset in service.  He acknowledges that he injured his low 
back in post-service work-related and motor vehicle 
accidents; however, he asserts that he has had low back pain 
since the initial motor vehicle accident in service.

The service treatment records reflect complaints of bad back 
pain in the coccyx area upon sitting on August 27, 1968.  Hot 
soaks were recommended.  Three days later, the Veteran again 
complained of pain in the coccyx region noting that the hot 
soaks had no effect.  No swelling or redness was apparent.  
On December 2, 1968, he reported having been in an automobile 
wreck on November 29, 1968 and seen by a civilian doctor.  
Ten stitches had been used to seal a head wound.  He 
complained of headaches but denied any other problems.  On 
December 6, 1968, the sutures were removed.  The November 
1969 separation examination report reflects no abnormalities 
and the only defect noted was that of visual acuity.

Post-service medical records show that the Veteran suffered 
from work-related back injuries in July and August 1991.  

The Veteran was afforded a VA examination in April 2005 to 
determine the nature and etiology of his low back disability.  
The examination report reflects that he was in an automobile 
accident in service in November 1968 and treated until 
discharge.  From 1970 to 1978 he reported being treated at 
the Asheville VA Medical Center (VAMC).  From 1979 to 1983 he 
indicated receiving private medical care.  The examiner noted 
an August 1968 service treatment record showing pain in the 
coccyx, a July 1991 private hospital record showing a 
paravertebral muscle strain, and a December 2004 private 
rehabilitation record showing sciatica secondary to 
piriformis syndrome with post-traumatic arthritis of the 
lumbar spine.  The examiner stated that the original service-
connected condition took place at an unknown time and from 
gradual degenerative change, over a period of time.  The 
examiner added that the subsequent condition took place at an 
unknown time and came from a gradual degenerative change, 
over a period of time.  The examiner then stated that the 
condition is not service-related.  The examiner noted that 
there is evidence in the medical record explaining the non-
relationship.  The examiner opined that the Veteran's present 
condition is not caused by or a result of the automobile 
wreck in service.

Initially, the Board notes that the above report reflects 
that there may be outstanding VA medical records pertinent to 
the appeal.  During the examination, the Veteran indicated 
that he had been treated at the Asheville VAMC from 1970 to 
1978.  The Board observes that the record only contains 
treatment notes from this facility from January 1976 to July 
1989.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the RO must obtain all 
pertinent medical records from the Asheville VAMC from the 
Veteran's discharge in December 1969 to December 1975, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2009).

The Board next notes that the VA examiner's opinion requires 
some clarification.  Although the examiner opined that the 
Veteran's low back disability is not related to service, the 
opinion only appears to address the question of whether the 
disability was caused by or a result of the motor vehicle 
accident in service.  The examiner does not address the two 
complaints of pain in the coccyx in August 1968 prior to the 
accident.  The Board further observes that the examiner's 
rationale needs further explanation.  In this regard, the 
examiner merely stated that there is evidence in the medical 
record explaining the non-relationship.  Moreover, the 
meaning of the statements regarding the original service-
connected condition and subsequent condition is unclear.  
Lastly, additional pertinent medical evidence has been added 
to the record since the VA examination.  This evidence 
reflects that the Veteran was involved in motor vehicle 
accidents in June 1984 and the summer of 2003, injuring his 
low back in both occasions.  Thus, the RO should obtain a 
supplemental opinion addressing the above issues, and based 
on a complete review of the claims file, including the all 
evidence added to the record since the April 2005 
examination.

Lastly, further RO action is needed to comply with VCAA 
notice requirements, which apply to all five elements of a 
service connection claim, including the degree of disability 
and effective date of an award.  Dingess/Harman v. Nicholson, 
19 Vet. App. 473 (2006).  In the present appeal, the Veteran 
has not been provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal.  Thus, proper notice should be 
provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran 
corrective VCAA notice that includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
in accordance with Dingess/Harman, 19 Vet. 
App. 473.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  In any event, 
the RO should obtain all pertinent medical 
records from the Asheville VAMC from his 
discharge in December 1969 to December 
1975.

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the April 2005 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable) to obtain a supplemental 
opinion that addresses the nature and 
etiology of the Veteran's low back 
disability.  The examiner should provide 
an opinion on whether it is at least as 
likely as not (50 percent or greater 
probability) that the low back disability 
had its onset in or is etiologically 
related to service, to include the two 
complaints of pain in the coccyx in August 
1968 and the report of the motor vehicle 
accident in December 1968.  In rendering 
the opinion, the examiner should consider 
the Veteran's report of continuity of low 
back symptomatology since service and the 
post-service work-related injuries and 
motor vehicle accidents.  A complete 
rationale should be given for all opinions 
and conclusions.  

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


